Sullivan & Worcester LLP T One Post Office Square F Boston, MA 02109 w.sandw.com June 20, 2011 Calvert Large Cap Growth Fund Calvert Impact Fund, Inc. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 Calvert Equity Portfolio Calvert Social Investment Fund 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 Re: Reorganization of Calvert Large Cap Growth Fund, a series of Calvert Impact Fund, Inc. into Calvert Equity Portfolio, a series of Calvert Social Investment Fund Ladies and Gentlemen: You have asked for our opinion as to certain Federal income tax consequences of the transaction described below. Parties to the Transaction Calvert Large Cap Growth Fund (Target Fund) is a series of Calvert Impact Fund, Inc., a Maryland corporation. Calvert Equity Portfolio (Acquiring Fund) is a series of Calvert Social Investment Fund, a Massachusetts business trust. Description of Proposed Transaction In the proposed transaction (the Reorganization), Acquiring Fund will acquire all of the assets of Target Fund in exchange for shares of Acquiring Fund of equivalent value and the assumption of the identified liabilities of Target Fund. Target Fund will then liquidate and distribute all of the Acquiring Fund shares which it holds to its shareholders pro rata in proportion to their shareholdings in Target Fund, in complete redemption of all outstanding shares of Target Fund, and promptly thereafter will proceed to dissolve. Scope of Review and Assumptions In rendering our opinion, we have reviewed and relied upon the Agreement and Plan of Reorganization between Calvert Social Investment Fund, with respect to Acquiring Fund, and Calvert Impact Fund, Inc., with respect to Target Fund, (the “Reorganization Agreement”) dated as of May 2, 2011, which is enclosed as Exhibit A in proxy materials to be dated and submitted to the Securities and Exchange Commission on or about June 20, 2011, which describes the proposed transaction, and on the information provided in such proxy materials. We have relied, without independent verification, upon the factual statements made therein, and assume that there will be no change in material facts disclosed therein between the date of this opinion and the closing of the Reorganization. We further assume that the transaction will be carried out in accordance with the Reorganization Agreement. Representations Written representations, copies of which are attached hereto, have been made to us by the appropriate officers of Target Fund and Acquiring Fund, and we have without independent verification relied upon such representations in rendering our opinions. Discussion One of the prerequisites for a tax-free reorganization under the Internal Revenue Code is that the transaction represent a continuity of the business enterprise of the acquired entity. As interpreted by the Treasury in regulations, and in accordance with court decisions, continuity of business enterprise is present if the acquiring entity either continues the business of the acquired entity or uses a substantial portion of the acquired entity’s historic assets in its own business. The regulations, and private letter rulings in the area issued by the Internal Revenue Service, suggest that the latter test is met if the acquiring fund uses at least one third of the historic assets of the target fund in the business of the acquiring fund. The Acquiring Fund in this transaction has not represented that it will use any particular portion of the assets of the Target Fund in the business of the Acquiring Fund, since it may be in the best interests of shareholders to dispose of most or all of the historic assets of the Target Fund at the time of or soon after the closing of the Reorganization.
